Citation Nr: 1131434	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  00-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for gout.

6.  Entitlement to an increased rating for the residuals of a fracture of the base of the right second metacarpal (index finger), currently rated as 10 percent disabling.

7.  Entitlement to a disability rating in excess of 20 percent for the residuals of a right ankle dislocation and sprain/fracture deformity of the right tibia (right ankle disability), for the period prior to May 26, 2006.

8.  Entitlement to a disability rating in excess of 30 percent for the residuals of a right ankle disability, for the period since May 26, 2006.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

10.  Entitlement to an annual clothing allowance.

(The issue of entitlement to special monthly compensation (SMC) based upon loss of use of the right hand will be addressed in a separate decision).

(The issue of entitlement to SMC based upon loss of use of the right foot will be addressed in a separate decision).

(The issue of entitlement to SMC based upon the need for the regular aid and attendance of another person or by reason of being housebound will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 1999 and June 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that respectively declined to reopen a claim of entitlement to service connection for a lumbosacral spine disorder secondary to a service-connected right ankle disability, denied claims for increased ratings for both the residuals of a fracture of the right index finger and for the residuals of a right ankle injury, and denied a claim of entitlement to an annual clothing allowance.  

This matter also arises from a November 2003 rating decision that denied service connection for gout, and an October 2008 rating decision that declined to reopen the Veteran's previously denied claims of entitlement to service connection for right and left knee disabilities, and that denied service connection for a right wrist disability. 

Inasmuch as the Veteran asserts that he is unable to work as a result of his service-connected right index finger and right ankle disabilities, the Board concludes that he has raised a claim of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

In an August 2003 decision, the Board, in pertinent part, denied the Veteran's application to reopen the claim of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability, and his claims for increased ratings for right index finger and ankle disabilities.  The Veteran appealed the decision denying the claims to the United States Court of Appeals for Veterans Claims (Court).  In a June 2004 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Remand.

In February 2005, the Board remanded the claims for additional development.  

The issues of whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for right and left knee disabilities, entitlement to service connection for a lumbosacral spine disability, a right wrist disability, and gout, entitlement to increased ratings for the right index finger and right ankle, entitlement to a TDIU rating, and entitlement to an annual clothing allowance are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine disability was previously denied in an unappealed April 1996 rating decision.

2.  The evidence received since the April 1996 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it includes some evidence which is not cumulative or redundant, and which is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied the claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially denied the Veteran's claim of entitlement to service connection for a lumbar spine disability in an April 1996 rating decision.  The RO found that there was no probative evidence demonstrating that the lumbar spine disability was incurred during his period of active service, or that it was related to his service-connected right ankle disability, and denied the claim.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran was notified of the April 1996 rating decision and of his appellate rights by letter dated in May 1996.  However, he did not initiate an appeal as to that decision, and it became final.

The Veteran filed an application to reopen this claim in April 1998.  Although the RO addressed the issue on the basis of new and material evidence in the April 1999 rating decision on appeal and in a June 2000 statement of the case, the RO addressed the issue on principles of direct service connection in a November 2001 supplemental statement of the case and in a November 2002 supplemental statement of the case.  The Board finds that the issue is presently more appropriately characterized as whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability.  This characterization is more appropriate because there is a prior final decision on this issue.  As such, the Board must first determine whether new and material evidence has been presented before reopening and adjudicating the claim for service connection on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (holding that regardless of the determination made by the regional office, the Board must ensure that it has jurisdiction over a case before adjudicating the case on the merits).  There is no prejudice to the Veteran by proceeding with an analysis of new and material evidence, as the RO initially adjudicated the claim on that basis, and the question of whether a claim should be reopened is a jurisdictional matter that must be addressed before analyzing the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a matter not addressed by the RO, the Board must provide an adequate statement of reasons and bases as to why there is not prejudice to the appellant).

The claim for service connection for a lumbar spine disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under 38 C.F.R. § 3.156(a) (2000), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that bears directly and substantially upon the specific matter under consideration, and which by itself, or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

During the pendency of this appeal there was a regulatory change pertaining to the definition of new and material evidence with respect to claims filed on or after August 29, 2001.  The amendment does not apply to the instant case because the claim to reopen was received before that date.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2010).

The evidence before VA at the time of the prior final decision in April 1996 consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The RO found that although the Veteran received treatment for complaints of back pain on two occasions during his active duty service, because examination of his lumbar spine was normal in 1980, and the first medical records reflecting complaints of back pain were dated in 1996, there was no probative evidence demonstrating a casual relationship between any current back disability and an incident of active military service, or his service-connected right ankle disability, and accordingly denied the claim.

Evidence received since the April 1996 rating decision includes additional VA and private treatment records, dated in July 1996 and thereafter, which show that the Veteran received treatment for a lumbar spine disability that reportedly began as a result of a fall from a moving tank during his active service.  These records also show that the Veteran's lumbar spine disability was consistent with traumatic injury.  In a March 2005 statement, the Veteran's private care provider related the Veteran's various joint problems, including his spine, to injuries sustained in service.

Additionally received evidence also includes the Veteran's statements, wherein he provided additional details regarding the in-service injury, and his continuous symptoms of achiness since the injury in service.

The Board finds that the additionally submitted clinical records and lay statements constitute evidence that is both new and material, as the records tend to suggest that the Veteran's lumbar spine disability was incurred during his active service, and the Veteran's statements demonstrate that the symptoms resulting from the injury have been persistent since he injured his lumbar spine.  The notations in the records have been presumed credible for the purpose of determining whether to reopen the claim.

The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service connection for a lumbar spine disability is reopened.

With respect to the application to reopen the claim of entitlement to service connection for a lumbar spine disability, the Board finds that VA has substantially satisfied the duties to notify and assist as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the favorable nature of the Board's decision with regard to reopening the claim.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability; to that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition of the issues of whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for right and left knee disabilities, entitlement to service connection for a lumbosacral spine disability, a right wrist disability, and gout, entitlement to increased ratings for the right index finger and right ankle, entitlement to a TDIU rating, and entitlement to an annual clothing allowance.

In first addressing the claim of entitlement to service connection for a lumbar spine disability, the Board concludes that a remand for a VA examination and etiological opinion is necessary.  In December 2002 personal hearing testimony before the Board, the Veteran described an in-service history of low back pain for which he sought treatment on several occasions.  He related his current back pain to an injury sustained in a fall from a moving tank, the same incident in which he injured his service-connected right ankle disability.  Alternatively, he asserted that his current lumbar spine disability had developed as a result of his service-connected right ankle disability. 

The Veteran's service treatment records corroborate his account of having sought treatment for complaints of low back pain associated with an injury sustained as a result of jumping out of a tank.  His complaints were assessed as possible muscle spasm.  On examination in February 1982, prior to separation from service, the Veteran denied both current back pain and a history of back pain.  Physical examination revealed no abnormalities of the lumbar spine.  

In his December 2002 hearing before the Board, the Veteran testified that his back had continued to bother him since his separation from service.  The Veteran is competent to report that he experienced back pain in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His testimony in this regard is credible.  The Veteran's nephew corroborated the Veteran's report of chronic back pain.

Post-service treatment records show that the Veteran's lumbar spine disability is consistent with traumatic injury.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been afforded a VA examination in conjunction with his current claim.  As the Veteran contends that his current back disability is related to his service, and it remains unclear to the Board whether the Veteran's current back disability may be related to an injury sustained in service, the Board finds that a remand for an examination and medical nexus opinion is required.  38 C.F.R. § 3.159(c)(2) (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Next, with respect to the issues of whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for right and left knee disabilities, and the issues of entitlement to service connection for a right wrist disability and gout, in December 2003, the Veteran expressed disagreement with the November 2003 rating decision that denied his claim of entitlement to service connection for gout.  Additionally, in a December 2008 statement, the Veteran expressed disagreement with the denial of his applications to reopen the previously denied claims of entitlement to service connection for right and left knee disabilities, and his claim of entitlement to service connection for a right wrist disability.  The Veteran has not yet been issued a statement of the case on the propriety of the decisions with respect to these claims.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issue of entitlement to an annual clothing allowance, in August 2003, the Board remanded this claim for the purpose of providing the Veteran with notice of the information and evidence necessary to substantiate this claim, and of what VA was required to do in order to assist him with the claim, pursuant to the requirements of The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  On remand, however, the Veteran was not provided with such notice.  Because a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order, the claim must again be remanded for notice consistent with the requirements of 38 U.S.C.A. §§ 5103.  See Stegall v. West, 11 Vet. App. 268 (1998).

Next, with respect to the claims of entitlement to increased ratings for the right index finger and right ankle disabilities, in correspondence received from the Veteran's representative in December 2009, the representative stated that all of the Veteran's service-connected joints were more painful than they had been.  The Veteran was last afforded examinations for his right index finger and right ankle in February 2009.  As his disabilities appear to have worsened since the time of the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right index finger and right ankle disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Next, the claim for a TDIU rating is inextricably intertwined with the pending claims for service connection for a lumbar spine disability and the claims for increased ratings for right index and right ankle disabilities.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Because the claim for a TDIU rating may not be adjudicated until the pending claims are adjudicated, the claim must be remanded for adjudication of the pending claim.  

Finally, the most recent VA records in the claims file are dated in July 2008. Because the Veteran has indicated that he has continued to receive regular VA treatment since that time, the Board finds that there are additional VA treatment records pertinent to the claims that are outstanding.  As these records are relevant, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the VA Medical Center in Honolulu, Hawaii, dated from July 2008 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims folder.

2.  Notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the claim for entitlement to an annual clothing allowance, and of what information or evidence the Veteran should provide and what information or evidence VA will attempt to obtain on his behalf.  The notice must comply with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  Allow the appropriate time for response.

3.  Issue a statement of the case on the issues of whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for right and left knee disabilities, and the issues of entitlement to service connection for a right wrist disability and gout, and inform the Veteran of his appeal rights.

4.  After the additional VA records have been obtained, schedule the Veteran for a VA orthopedic examination(s) to determine the current severity of his right index finger and right ankle disabilities.  The claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that the claims folder was reviewed.  The examiner's report should include range-of-motion findings and findings as to any weakness, and should set forth all current complaints, findings and diagnoses.  The report should also discuss the presence or absence of pain, as well as functional impairment. 

With respect to the right index finger disability, the examiner should specifically opine as to whether the disability of the right index finger is functionally analogous to amputation, and indicate whether the disability results in limitation of motion of other digits or overall interference of hand function.   The examiner should also offer an opinion as to whether the Veteran, as a result of his right index finger disability, has no effective function of the right hand such that he would be equally well-served by an amputation stump or with the use of a suitable prosthetic appliance.  In this regard, the examiner should consider whether, on the basis of remaining function, the acts of grasping and manipulation could be accomplished equally well by an amputation stump with prosthesis.

With respect to the right ankle disability, the examiner should offer an opinion as to whether the Veteran, as a result of his right ankle disability, has no effective function of the right foot such that he would be equally well-served by an amputation stump or with the use of a suitable prosthetic appliance.  In this regard, the examiner should consider whether, on the basis of remaining function, the acts of balance or propulsion could be accomplished equally well by an amputation stump with prosthesis.

Finally, the examiner should offer an opinion regarding the impact the Veteran's right index finger and right ankle disabilities have on his employability.  

The rationale, with citation to relevant medical findings or medical authority, for all opinions must be provided.

5.  Schedule the Veteran for a VA orthopedic examination for the purpose of obtaining an opinion as to whether it is as likely as not that the Veteran's current back disability is related to his active service, including to a reported back injury in service, chronic low back pain and symptoms in service, and diagnoses in service.  

The examiner should offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the current lumbar spine disability is related to trauma sustained in service as a result of jumping off a tank, or otherwise.  In this regard, the VA examiner should consider the Veteran's statements regarding the incurrence of the back disability, including his credible testimony of in-service back injury, treatment, chronic low back pain; service treatment records that include reference to back injury, chronic low back complaints and treatment, and the assessment of possible muscle spasm; the post-service assessment that his current disability is trauma-induced; credible statements regarding the continuity of low back symptomatology since service; as well as the lay statements provided by the Veteran's nephew regarding the incurrence of the low back injury in service and the continuity of low back symptomatology since service.  

If the examiner determines that it is less likely than not that the Veteran's current lumbar spine was incurred during his period of active duty, the  examiner should offer an opinion as to whether the current disability was as likely as not caused or aggravated by (permanently worsened as a result of) the Veteran's service-connected right ankle disability.

The rationale for all opinions, with citation to relevant medical findings or medical authority, should be provided.

6.  Then, readjudicate the Veteran's claim of entitlement to service connection for a lumbosacral spine disability, his claims of entitlement to increased ratings for the right index finger and right ankle, his claim of entitlement to a TDIU rating, and his claim of entitlement to an annual clothing allowance.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


